FILED
                                                                     15-0514
                                                                     12/8/2015 6:13:26 PM
                                                                     tex-8147216
                                                                     SUPREME COURT OF TEXAS
                                                                     BLAKE A. HAWTHORNE, CLERK

                                 NO. 15-0514


                               IN THE
                       SUPREME COURT OF TEXAS


                IN RE KENNETH LEVIEN, BARRY LEVIEN
                     & PHILLIP LEVIEN, TRUSTEES
________________________________________________________________________

UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE REAL PARTIES
        IN INTEREST’S RESPONSE BRIEF ON THE MERITS
______________________________________________________________________________

                   Original Mandamus Proceeding From the
     Third Court of Appeals and the 423rd District Court of Bastrop County
             Cause No. 03-14-0822-CV and Cause No. 423-2681
______________________________________________________________________________

JOHN KINCHEN                                    LUIS A. FAGREGA
Hughes Arrell Kinchen, LLP                      Fabrega Hood LLP
SBT# 00791027                                   SBT# 00790660
1221 McKinney, Suite 3150                       1221 McKinney, Suite 3150
Houston, Texas 77010                            Houston, Texas 77010
(713) 403-2064                                  (713) 228-2322
(713) 568-1747 (Fax)                            (713) 228-0088 (Fax)
jkinchen@hakllp.com                             lfabrega@fabregahood.com


                 Attorneys for Real Parties in Interest
        HARLAN LEVIEN, STEPHEN LEVIEN, KENNETH IVES and
                        PARVIN JOHNSON
TO THE HONORABLE SUPREME COURT OF TEXAS:

        Real Parties in Interest, Harlan Levien, Stephen Levien, Parvin Johnson, and

Kenneth Ives (hereinafter referred to as the “Real Parties”) file this Unopposed

Motion for Extension of Time to File Real Parties in Interest’s Response Brief on

the Merits and in support show the following:

        1.   Real Parties’ Response Brief on the Merits is currently due on December

14, 2015. Real Parties request an extension of time of seven days, to December 21,

2015, to file their response brief.

        2.   In addition to drafting the Response Brief on the Merits, Real Parties’

counsel has summary judgment deadlines and three depositions scheduled in

December in other cases. An extension of seven days will allow Real Parties’

counsel to complete the Response Brief on the Merits while also complying with the

schedules and deadlines from his other cases.

        3.   The undersigned has conferred with counsel for Relators, who indicated

there was no opposition to this request. Additionally, the current deadline for

Relators’ Reply Brief is December 29, 2015. Given the Real Parties request for an

extension of their Response Brief, the Real Parties and Relators also request a

corresponding seven-day extension for Relators’ Reply Brief (until January 5, 2016).

        Therefore, Real Parties pray that this Court grant this motion for extension of

time.


                                            2
Respectfully submitted,

HUGHES ARRELL KINCHEN LLP

By:   /s/ John Kinchen
      John Kinchen
      Texas Bar No. 00791027
      Katie Brar
      Texas Bar No. 24061072
      1221 McKinney, Suite 3150
      Houston, Texas 77010
      Telephone: (713) 403-2064
      Facsimile: (713) 568-1747
      E-mail: jkinchen@hakllp.com
      E-mail: kbrar@hakllp.com

FABREGA✯HOOD, L.L.P.

By:   /s/ Luis A. Fabrega
      Luis A. Fabrega
      Texas Bar No. 00790660
      1221 McKinney, Suite 3150
      Houston, Texas 77010
      Telephone: (713) 228-2322
      Facsimile: (713) 228-0088
      E-mail: lfabrega@fabregahood.com

ATTORNEYS FOR REAL PARTIES IN
INTEREST




  3
                      CERTIFICATE OF CONFERENCE

      As required by Tex. R. App. P. 10.1(a)(5), I certify that I have conferred with
Salleee S. Smyth, who indicated that this motion is unopposed.

                                             /s/ John Kinchen
                                             John Kinchen




                         CERTIFICATE OF SERVICE

      I certify that a true and correct copy of this motion has been served on the
following counsel of record via electronic mail in accordance with the Texas Rules
of Civil and Appellate Procedure on this the 8th day of December, 2015:

Sallee S. Smyth
VIA E-mail: smyth.sallee@gmail.com
Attorney for Relators
Ellen A. Yarrell
VIA E-mail: Ellen@eayatty.com
Attorney for Relators
Joy M. Brennan
VIA Email: jbrennan@smithcarr.com
Attorney for Relators


                                             /s/ John Kinchen
                                             John Kinchen




                                         4